DETAILED ACTION
	The Amendment filed on 07/08/2022 has been entered. Claim(s) 1 has/have been amended, claim(s) 13 has/have been cancelled and claim(s) 6 has/have been withdrawn. Therefore, claims 1-12 are now pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim(s) 9, is/are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
As per claim 9, at line 2, the recitation “a track” renders the claim indefinite because it is unclear if this is referring to one of the previously recited “inner tracks”.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. In particular, the limitation “an extender provided between the first header piece and the second header piece, wherein the first header piece is attached to a first side of the extender by the connector, and the second header piece is attached to a second side of the extender, opposite the first side, by another connector” would overcome the prior art rejection since such a modification to include the overlapping busbars would require modifying the modifier reference which would involve hindsight reconstruction.  
Claim 12 is allowable, for including the allowable subject matter detailed above in claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5, and 7-11, as best understood, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (U.S. Pub. No. 2015/0121764).
As per claim 1, Lee teaches a header (annotated figure 34 below), comprising: a first header piece (annotated figure 34); and a second header piece (annotated figure 34), attachable to the first header piece (annotated figure 34), wherein the first header piece and the second header piece are mirror images of each other (annotated figure 34) and are connected by a connector (120m), wherein the header is disposed horizontally above a window or a door (annotated figure 34), wherein a cantilevered flange (annotated figure 34) of the first header piece is extended towards the second header piece (annotated figure 34), wherein, in a direction from the first header piece to the second header piece, a length of the cantilevered flange is greater than a length of the connector (annotated figure 34), wherein the first header piece and the second header piece are each substantially L-shaped (annotated figure 34), wherein the cantilevered flange is cantilevered from an upper corner of the substantially L-shaped shape of the first header piece above the window or the door (annotated figure 34), wherein the first header piece and the second header piece are coupled to a plurality of inner tracks therebetween (annotated figure 34), wherein each of the inner tracks is coupled to a respective one of a plurality of panels (annotated figure 34), wherein the header simultaneously accommodates the plurality of panels therein between the first header piece and the second header piece (annotated figure 34), and wherein, in the direction from the first header piece to the second header piece, the connector does not overlap any portion of the panels (annotated figure 34).
As per claim 3, Lee teaches the first header piece and the second header piece each include a first side (vertical side) and a second side (horizontal side), the first side being essentially orthogonal to the second side (annotated figure 34).
As per claim 4, Lee teaches at least one of the first header piece and the second header piece includes a protrusion (annotated figure 34) on at least one of the first side and the second side (annotated figure 34), the protrusion being configured to receive or support a crosspiece for deflecting top-hung tracks or floor tracks (it is understood that the protrusion is capable of being configured to receive or support a crosspiece for deflecting top-hung tracks or floor tracks).
As per claim 5, Lee teaches the crosspiece is a bar configured to rest on the protrusion (annotated figure 34).
As per claim 7, Lee teaches the first header piece and the second header piece each include at least one protrusion which is configured to receive or support the connector (annotated figure 34).
As per claim 8, Lee teaches the connector is modular (it is understood that the connector is capable of being modular by being interchanged with different embodiments).
As per claim 9, Lee teaches the header is configured to connect to a track (annotated figure 34), wherein the header or the track supports a window frame or a door frame (annotated figure 34).
As per claim 10, Lee teaches the header is configured to support an elastic component that is disposed in a vertical direction between the header and the crosspiece (it is understood that the header is capable of being configured to support an elastic component that is disposed in a vertical direction between the header and the crosspiece).
As per claim 11, Lee teaches the first header piece and the second header piece are connected by a plurality of connectors (120m), including the connector, and are configured to be separable from each other by removal of the connectors (it is understood that the connectors 120m are capable of being separable from each other by removal of the connectors). 


    PNG
    media_image1.png
    733
    770
    media_image1.png
    Greyscale


Response to Arguments
Applicant's arguments and amendments have been considered but are moot in view of the new ground(s) of rejection. 
New reference(s) Lee has/have been added to overcome the newly added limitations. Applicant’s amendment regarding the connector not overlapping any portion of the panels was found persuasive and the Schmidt reference has been withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790.  The examiner can normally be reached on 8-6 EST Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OMAR F HIJAZ/Examiner, Art Unit 3633

/JAMES M FERENCE/Primary Examiner, Art Unit 3635